Citation Nr: 1717362	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  15-29 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1966 to January 1969, to include service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The RO, in pertinent part, denied service connection for tinnitus.

In April 2016, the Veteran testified at a Board video-conference hearing before the undersigned.  A transcript of that hearing has been associated with the record.


FINDING OF FACT

1.  The Veteran has current tinnitus as the result of an in-service injury.
.


CONCLUSION OF LAW

The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including tinnitus-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There is no dispute that the Veteran has current tinnitus.  The report of an August 2013 VA audiology examination reflects a diagnosis of the condition.
 
Nor is there any real dispute that the Veteran was exposed to hazardous noise during service.  The record clearly reflects that he served in Vietnam and that his military occupational specialty was ammunition storage specialist.  He has stated that he was exposed to excessive noise from, among other things, forklifts, trucks, generators, explosions, and small arms, and his statements in that regard are wholly consistent with the circumstances of his service.

As to the nexus, or link, between the Veteran's currently shown disability and service, he is competent to provide statements with respect to the onset and recurrence of tinnitus, inasmuch as such symptoms are observable by a lay person.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, his statements with respect to onset in service are credible, particularly in light of in his conceded in-service exposure to hazardous noise.

A VA audiologist who evaluated the Veteran in August 2013 offered an unfavorable opinion with respect to nexus.  However, it appears that the examiner did not give adequate consideration to the Veteran's statements with respect to onset.  Although the Veteran reported at the time of the examination that he had had tinnitus for as long as he could remember, and reference was made to a possible time frame of 50 years, the examiner concluded that the onset of tinnitus could not be related to military service.  In light of that apparent discrepancy, the examiner's opinion is of limited probative value.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, inasmuch as tinnitus is recognized as a chronic disease, it can be service-connected on the basis of continuity of symptomatology alone, without a medical nexus opinion.  See, e.g., Walker, supra.

On balance, and taking into account the totality of the evidence, the Board is persuaded that the criteria for service connection for tinnitus have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102.  Service connection for tinnitus is therefore granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


